DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Phelan (US 3,392,225) in view of Barry (US 5,435,679).
In re. claim 1, Phelan teaches a system configured to seal an insulation blanket (C), such that the system comprises: an insulation insert (B) that comprises: a hollow cylinder (15) that comprises a first diameter and an opening, co-centric with the hollow cylinder, that extends through a first face (21) of the hollow cylinder and a second face (17) of the hollow cylinder (smooth hollow bore extending through both ends of the insert as an alternative to bore (16)) (col. 3, ln. 19-24); a first adhesive layer (potting compound (23) mislabeled as element (21) in specification) on the first face (21) of the hollow cylinder configured to pass through a first hole (13) that comprises a second diameter, equal to the first diameter, in a first face (10) of the insulation blanket (col. 3, ln. 24-28), and adhere to an interior of a second face (11) of the insulation blanket (fig. 3); and a second adhesive layer (28) on a side (lower side) of a disc (26) that connects the disc to the second face of the hollow cylinder (col. 3, ln. 67-69) and to an exterior side of the first face of the insulation blanket 
Phelan fails to disclose the cylinder is formed of a closed cell foam and the bolt is a mounting post of a stringer clip configured to pass through the first face of the hollow cylinder and provide an interference fit within the hollow cylinder.
Barry teaches a mounting post (18) of a stringer (12) clip (10) configured to pass through a first face of a hollow cylinder (55) and provide an interference fit within the hollow cylinder (fig. 9).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Phelan to incorporate the teachings of Barry to have the bolt as a stringer clip mounting post, since Phelan states the sandwich panel structure is utilized in aircraft cabins, and doing so would allow the panel structure to be installed over cabin structures utilizing stringers.
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Phelan as modified by Barry to have the cylinder made of closed cell foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Doing so reduces the weight of the insert.
In re. claim 2, Phelan as modified by Barry (see Phelan) teach the system of claim 1, wherein the disc of the insulation insert seals the first face of the insulation blanket (via adhesive coating (28)) (fig. 3) (col. 3, ln. 70-73).  
In re. claim 3, Phelan as modified by Barry (see Phelan) teach the system of claim 1, wherein a diameter of the disc (26) exceeds the first diameter of the hollow cylinder (15) (fig. 4), and the first face (21) faces away from the second face (17) (fig. 4).  
.  

Claims 5-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Phelan.

In re. claim 5, Phelan teaches an insulation insert (B) that comprises: a hollow cylinder (15)  that comprises a first diameter (diameter of head (21)) and an opening (smooth hollow bore extending through both ends of the insert as an alternative to bore (16)) (col. 3, ln. 19-24), co-centric with the hollow cylinder, that extends through a first face (21) of the hollow cylinder and a second face (17) of the hollow cylinder, such that the first face of the hollow cylinder faces away from the second face of the hollow cylinder (fig. 4) and the opening is configured to provide an interference fit within the hollow cylinder around a mounting post (via smooth hollow bore) (col. 3, ln. 19-24); a first adhesive layer (potting compound (23) mislabeled as element (21) in specification), on the first face (21) of the hollow cylinder configured to pass through a first hole (13), in a first face (10) of an insulation blanket (C) and adhere to an interior of a second face (11) of the insulation blanket (C) (fig. 3) (col. 3, ln. 24-28);  such that a diameter of the first adhesive layer and a diameter of the first hole each equals the first diameter (diameter of potting compound on first face (21)) and a second adhesive layer (28) on a side (lower side) of a disc (26) that connects the disc to the second face (17) of the hollow cylinder (col. 3, ln. 67-69) and to an exterior side of the first face (10) of the insulation blanket (col. 3, ln. 70-73).  
Phelan fails to disclose the cylinder and disc is formed of a closed cell foam.
In re Leshin, 125 USPQ 416.  Doing so reduces the weight of the insert.
In re. claim 6, Phelan teaches the insulation insert of claim 5, wherein a diameter of the disc (26) exceeds the first diameter of the hollow cylinder (15) (fig. 4).  
In re. claim 7, Phelan teaches the insulation insert of claim 6, wherein the diameter of the disc (26) exceeds the diameter of the first hole (13) in the first face (10) of the insulation blanket (fig. 4).  
In re. claim 8, Phelan teaches the insulation insert of claim 6, wherein the disc comprises a second hole completely through and concentric with the disc (once dimple (40) has yielded) (fig. 2) (col. 4, ln. 53-61) (or when undimpled (col. 4, ln. 62-63).  
In re. claim 9, Phelan teaches the insulation insert of claim 8, wherein the second hole is configured to receive a fastener (col. 3, ln. 46-48).  
In re. claim 12, Phelan teaches the insulation insert of claim 5 further comprising: a removable adhesive cover (29) with a protruding tab (31) (fig. 5), wherein the removable adhesive cover contacts the first adhesive layer (col. 4, ln. 1-11).  
In re. claim 13, Phelan fails to disclose a second removable adhesive cover with a second protruding tab, wherein the second removable adhesive cover contacts the second adhesive layer.
However, Phelan teaches an adhesive cover (29) with a protruding tab (31) (fig. 5) for covering an adhesive layer (28).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Phelan to have a second removable adhesive cover with a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so prevents unwanted adhesion of the potting compound when the insert is removed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Phelan as applied to claim 6 above, and further in view of Heyman (US 3,516,111).

In re. claim 10, Phelan teaches the insulation insert of claim 6, wherein the disc comprises a circle concentric with the disc (dimple (40)) ((fig. 2)), wherein the perforated circle extends partially through the second closed cell foam of the disc (as bridge (25) comprises the dimple) (col. 4, ln. 44-45).
Phelan fails to disclose the dimple is perforated.
Heyman teaches a disc (11) comprises a perforated circle (8) concentric with the disc (fig. 1), wherein the perforated circle extends partially through the closed cell foam of the disc (fig. 8).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Phelan to incorporate the teachings of Hayman to have a perforated circle in the disc, since Phelan discusses yielding of the dimple, and doing so would support varying diameters of elements with minimal surface abrasion. 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Phelan in view of Barry.

In re. claim 11, Phelan fails to disclose the bolt is a mounting post of a stringer clip.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Phelan to incorporate the teachings of Barry to have the bolt as a stringer clip mounting post, since Phelan states the sandwich panel structure is utilized in aircraft cabins, and doing so would allow the panel structure to be installed over cabin structures utilizing stringers.
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Applicant argues In contrast, the insert of Phelan defines upper and lower surfaces both of which define larger diameters compared to the diameter (B, B2) of the Phelan insert. Consequently, the Phelan, Mitchell and/or Heyman references do not disclose or suggest the claimed invention because the Phelan, Mitchell and/or Heyman references, alone or in combination with one another, do not disclose or suggest a diameter of a first adhesive layer that is equal to both a diameter of the first hole and a first diameter of a hollow cylinder.
As stated in the above rejection the hollow cylinder includes diameters of both head (17) and head (21), and is not limited to the diameter of tubular body (15).  Therefore, the argument is considered non-persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647